Citation Nr: 0126655	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  00-21 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of a 
perforated gunshot wound of the left shoulder, currently 
evaluated as 10 percent disabling.  

3. Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
April 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


REMAND

The Board observes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter VCAA or 
the Act), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

In this case, the veteran contends that he has a psychiatric 
disorder, which originated during his period of military 
service.  In support of this contention, he has provided 
medical evidence indicating that he suffers from a dysthymic 
disorder, depression, and anxiety.  He has also submitted a 
statement, dated in August 2000, from a private mental 
health, which indicates that his mental condition may be 
related to his World Ward II service.  Further, the veteran 
maintains that he is entitled to an increased rating for his 
service-connected residuals of a perforated gunshot wound of 
the left shoulder, and for his duodenal ulcer.

With respect to these claims, the RO scheduled the veteran 
for VA examinations, including orthopedic, psychiatric, and 
gastrointestinal evaluations.  The record indicates that the 
VA examinations were scheduled at the VA Medical Center in 
Augusta, Georgia, in March 2000; and that the veteran failed 
to report for such examinations.  The Board notes that while 
the veteran has a responsibility to report for VA 
examinations that have been authorized and scheduled, a 
review of the record discloses that in a statement from the 
veteran, dated in September 2000, he stated that he did not 
report to the scheduled VA examinations because he was unable 
to travel the long distance to the VA Medical Center in 
Augusta, Georgia, due to his illnesses and age.

In this regard, the record reflects that the veteran is 79 
years old.  In addition to his service-connected residuals of 
a gunshot wound to the left shoulder and duodenal ulcer, the 
veteran has developed arteriosclerotic heart disease with 
myocardial infarction, Parkinson's Disease, and diabetes 
mellitus.  He has also had a cerebro-vascular accident 
affecting the right side of his body.  Further, the record 
also indicates that the veteran suffers from severe 
degenerative joint disease of the back, and that he has 
sustained a number of falls due to his difficulty with 
mobility.  Inasmuch as the information of record indicates 
that the veteran's age and illnesses are factors affecting 
his ability to travel the long distance (five hours) to the 
VA Medical Center in Augusta, the Board determines that good 
cause has been shown, and that another attempt to schedule 
the veteran for the subject examinations is in order.  
38 C.F.R. § 3.655(a) (2001).

Consequently, as the veteran is unable to travel to the VA 
Medical Center in Augusta, because of his illnesses and age, 
VA's duty to assist such a veteran extends, if necessary, to 
either requiring a VA physician to examine him or having him 
examined by a fee-based physician, at a location 
geographically assessable to where the veteran lives.  See, 
e.g., Bolton v. Brown, 8 Vet. App. 185, 191 (1995); see 
generally Meakin v. West, 11 Vet. App. 183, 186-87 (1998) 
(explaining that "geographical inaccessibility" is a 
criterion for the purpose of determining fee basis 
eligibility).  In the present case, the record discloses that 
the veteran has received regular care at a VA Outpatient 
Clinic in Greenville, South Carolina, at least since April 
2001; and that he is able to make his appointments at that VA 
facility.  Significantly, however, it appears that no attempt 
was made to afford the veteran examinations (i.e., 
orthopedic, psychiatric, and gastrointestinal) at this VA 
outpatient clinic, or fee basis examinations at a facility 
where he lives.  Thus, in light of the veteran's impaired 
health and inability to travel to the VA Medical Center in 
Augusta for the requested examinations regarding the claims 
on appeal, the RO should undertake efforts to schedule the 
veteran for such VA examinations, to include at the VA 
Outpatient Clinic in Greenville, or by a fee-based physician.  

To ensure that the VA satisfies its duty to assist the 
veteran in developing the facts necessary to substantiate his 
claims, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claims.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran, which are not 
currently of record.  If the RO is unable 
to obtain the identified records, it 
should follow the procedures under the 
Veterans Claims Assistance Act.  

2.  The RO should document in the claims 
folder all efforts expended to provide 
the veteran with medical examinations for 
his increased rating and service 
connection claims, including attempts to 
schedule the requested examinations at a 
VA medical facility assessable to the 
veteran, to include the VA Outpatient 
Clinic at Greenville, South Carolina; 
and, if appropriate, to secure a fee-
based physician to conduct the requested 
examinations at a facility in close 
location to where the veteran lives.

3.  If possible within the context of 
paragraph number two, the veteran should 
be afforded VA examinations as indicated 
below.  The claims folder (and a copy of 
this REMAND) should be provided to the 
examiners who are designated to examine 
the veteran.  All clinical findings 
should be reported in detail.  The 
rationale for all opinions expressed 
should be explained.  

a.  A psychiatric examination 
to ascertain the presence or 
absence of PTSD; and, if PTSD 
is found to be present, the 
examiner should determine 
whether it is at least as 
likely as not that such PTSD is 
related to a combat-related 
stressor(s) in service, or any 
other incident or event of 
service.  With respect to any 
other acquired psychiatric 
disorder, to include dysthymic 
disorder, anxiety disorder, and 
depressive disorder, found to 
be present, the examiner should 
provide an opinion as to 
whether any such psychiatric 
disorder (to include dysthymic 
disorder, anxiety disorder, and 
depressive disorder) had its 
onset during the veteran's 
period of military service, or 
was caused by any incident or 
event of service; or if any 
such psychiatric disorder was 
manifested during the one-year 
period following the veteran's 
discharge from active military 
service in April 1946.

b.  An orthopedic examination 
to determine the nature, 
extent, and current severity of 
the veteran's service-connected 
residuals of a perforated 
gunshot wound of the left 
shoulder.  All indicated 
studies, including x-rays, 
should be performed.  The 
examiner should also provide 
range of motion findings with 
respect to the left shoulder.  
The examiner is requested to 
specifically provide a 
description of all associated 
scarring of the left shoulder.  
Tests of joint movement against 
varying resistance should be 
performed by the examiner.  The 
examiner should note in 
specific degrees the range of 
motion of the effected 
joint(s).  Muscle strength 
should be measured, as compared 
to the right shoulder, and 
specifically noted numerically.  
The extent of any 
incoordination, weakened 
movement and excess 
fatigability on use should also 
be described by the examiner.  
The examiner should be 
requested to identify any 
objective evidence of pain or 
functional loss due to pain.  
The examiner should also 
express an opinion concerning 
whether there would be 
additional limits on functional 
ability during flare-ups (if 
the veteran describes flare-
ups), and, if feasible, express 
this in terms of additional 
degrees of limitation of motion 
during flare-ups.  If this is 
not feasible, the physician 
should so state. 

c.  A gastrointestinal 
examination to determine the 
nature, extent, and current 
severity of the veteran's 
service-connected duodenal 
ulcer.  All indicated tests 
should be completed.  The 
examiner should offer an 
assessment as to whether the 
veteran's duodenal ulcers are 
moderate, moderately severe, or 
severe.  In this regard, the 
veteran's height and weight 
should be reported; the 
frequency and duration of 
incapacitating episodes should 
be reported; and the degree of 
impairment of health due to the 
disorder should be reported.  
The examiner should also 
comment on whether the service-
connected duodenal ulcer 
produces gastrointestinal pain, 
periodic vomiting, recurrent 
hematemesis or melena, and/or 
anemia.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (as amended) are fully 
complied with and satisfied.

5.  The RO should ensure that the 
examination reports contain all requested 
information.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The RO should undertake 
any other indicated development.  
Thereafter, the RO should re-adjudicate 
the claims of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD, and 
entitlement to an increased rating for 
duodenal ulcer, currently evaluated as 10 
percent disabling.  The RO should also 
re-adjudicate the claim for an increased 
rating for residuals of gunshot wound of 
the left shoulder, currently evaluated as 
10 percent disabling, to include 
consideration of whether a separate 
rating for scaring is warranted, pursuant 
to Estaban v. Brown, 6 Vet. App. 256, 262 
(1994), and consideration of 38 C.F.R. 
§§ 4.40, 4.45, if appropriate.

If the benefits sought remain denied, the veteran and his 
representative should be provided a supplemental statement of 
the case and the opportunity to respond. Thereafter, the case 
should be returned to the Board for further appellate review. 
The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law. The Board intimates no opinion, either factual or legal, 
as to the ultimate conclusion warranted in this case.  No 
action is required by the veteran until contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


